Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for determining an image quality value associated with a sensor grid underneath a surface of a capacitive touch screen; means for determining whether a protective layer is in contact with the capacitive touch screen based at least in part on the determined image quality value associated with the sensor grid; and means for terminating a calibration operation based at least in part on the determination of whether the protective layer is in contact with the capacitive touch screen.in claim 20.  The specification describes each item that performs the function described.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-20 are allowed;
4. 	Independent claims 1, 11 and 20 claim methods, systems, and devices for detection of a protective cover film on a capacitive touch screen are described. A device may include a capacitive touch screen having a surface and a sensor grid underneath the surface having a set of conductive columns and a set of conductive rows. The device may measure a mutual capacitance between a subset of conductive columns or a subset of conductive rows associated with a sensor grid, and compare the measured mutual capacitance between the subset of conductive columns or the subset of conductive rows to a baseline mutual capacitance associated with the set of conductive columns and the set of conductive rows. According to the comparison, the device may determine a presence of a protective layer in contact with the surface of the capacitive touch screen, and adjust an operating characteristic of the sensor grid, in a manner not disclose or suggested in any prior art.

The representative closest prior art is Oral et al., US Patent Application Publication (20160266717), hereinafter "Oral" and Lee US Patent Application Publication (20140232691), hereinafter "Lee" and Iori US Patent Application Publication (20060120573), hereinafter "Iori", which do not teach all of the features claimed in the independent claims, 1 and similarly worded claims 11 and 20: “1. An apparatus, comprising: a processor, a capacitive touch screen coupled to the processor, the capacitive touch screen comprising a surface and a sensor grid underneath the surface, and memory coupled to the processor, the processor operably configured to: determine an image quality value associated with the sensor grid; determine whether a protective layer is in contact with the capacitive touch screen based at least in part on the determined image quality value associated with the sensor grid; and terminate a calibration operation based at least in part on the determination of whether the protective layer is in contact with the capacitive touch screen”.

In regards to claims 1, 11 and 20 the representative prior art is Oral, Lee and Iori. Oral discloses a touch sensitive device and includes detecting the presence of water on a capacitive sense array (CSA). The method detects decreased electrode responses from at least a subset of a plurality of sensor electrodes of the CSA that satisfy one or more first trigger conditions. The method further includes: (1) normalizing the CSA based on the detected decrease in electrode responses to form a second baseline, (2) determining that the water is removed from the portion of the CSA based on one or more subsequent electrode responses from at least the subset of the plurality of sensor electrodes that satisfy one or more second trigger conditions, and (3) normalizing the CSA based on the detected one or more subsequent electrode responses to form a third baseline. Oral further discloses that the device measures capacitance of the plurality of sensor electrodes 204 using mutual-capacitance sensing. In some implementations, mutual-capacitance sensing measures capacitance between a column electrode (e.g., a transmitter (TX) electrode), and a row electrode (e.g., a receiver (RX) electrode). For example, mutual-capacitance sensing measures a change (e.g., a decrease or increase) in capacitance between the column electrode (e.g., sensor electrode 204-A) and the row electrode (e.g., sensor electrode 204-B) resulting from a user's touch (e.g., a finger). Oral also discloses that a presence module 314 that is used to detect presence of a conductive object (e.g., a user's finger and/or a liquid), or lack of a conductive object and a normalization module 318 that is used to normalize electrode responses from the capacitive sense array (i.e., establish a new baseline). 
Lee discloses a touch detection device, touch detection method, and touch screen panel, which detects a touch signal by detecting a driving back phenomenon occurring in a touch pad by a driving voltage applied to a driving capacitor, and a display device with a built-in touch screen panel. The touch detection device that is added on top of a display device and detects occurrence of a touch capacitance (Ct) by an approach of a bodily finger (25) or a touch input instrument such as a conductor similar to the bodily finger. Lee discloses as the time elapses, the protective layer 24 to protect the touch pad 10 is worn out, and then change of d occurs in Equation 3. As a result, the change of sensitivity may also occur. Extracting the touch coordinate or the touch area by considering these changes in real time, is called a real- time calibration (hereinafter, abbreviated as RTC).
Iori discloses a system for obtaining a quality image by the use of at least one biometric capacitive fingerprint sensor having a plurality of capacitive sensor cells arranged underneath a surface of dielectric material (11a) and each including at least one capacitor plate, and a plurality of registers, the system comprises the step of modulating any electromagnetic field generated at each capacitor plate in accordance with worst cleaning conditions of said surface (11a) of dielectric material, thereby obtaining a quality image with a correct contrast between ridge and valley of a detected fingerprint. Iori further discloses calibration procedures. A preferred solution is either to bring about a calibration procedure, preferably according to active scanning principle, of one sensor whose protection surface of dielectric material has been treated in order to mimic critical conditions as regards the presence of dirty or aqueous deposits on the surface, to acquire the correct and adjusted values for each capacitor plate or charge input to each pixel suitable for keeping a sufficient contrast between ridges and valleys, and register them in a suitable memory unit, or in a simpler way to import directly the same values within the code source of BIOS or the software controlling the capacitive sensor, and consequently insert the same values into the integrated registers of the same sensor as well as of any other sensors of the same species at each start. The software procedure which loads the calibration values on the sensor is carried out by suitable software drivers whose function is both to allow the communication between the sensor at an hardware level and specific processing units, and to load in the hardware registers of the sensor, whose role is to define the correct charge intensity for each capacitor plate and the fixed charge input to each pixel, the values previously acquired during the calibration phase.

In regards to claims 1, 11 and 20 Oral, Lee and Iori, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill prior to the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically: “determine an image quality value associated with the sensor grid; determine whether a protective layer is in contact with the capacitive touch screen based at least in part on the determined image quality value associated with the sensor grid; and terminate a calibration operation based at least in part on the determination of whether the protective layer is in contact with the capacitive touch screen” of the claimed invention. While Oral can determine a presence in contact with touch screen such as a moisture and then Oral can recalibrate the touch screen sensitivity it cannot determine if a protective layer exists. Lee can also recalibrate the sensitivity of a touch screen if it determines that the factory added protective layer has worn thin or out due to a change in the mutual capacitance but it also cannot determine a protective layer if a protective layer exists from mutual capacitance or any other disclosed method. Both Lee and Oral are silent on an actual fingerprint sensor. Iori can obtain an quality image by the use of at least one biometric capacitive fingerprint sensor but its calibration routines are not based on image quality data. Claims 2-10 and12-19 depend from claim 1 and 11 respectively and as such, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694